



Exhibit 10.88
AGREEMENT
This Separation Agreement (this “Agreement”), by and between Caesars
Entertainment Corporation, a Delaware corporation (the “Company”), and Mark
Frissora (the “Executive”), is offered to the Executive as of November 1, 2018
(the “Effective Date”).
RECITALS
A.The Executive is employed by the Company and is a party to an employment
agreement with the Company dated February 5, 2015, as subsequently amended on
August 4, 2015, July 5, 2016 and March 8, 2017 (the “Employment Agreement”).
B.The Executive serves the Company as its Chief Executive Officer and is a
member of the Company’s Board of Directors (the “Board”).
C.The Company wishes to provide the Executive with a separation package, which
is conditioned on the Executive’s timely, irrevocable execution of this
Agreement and fulfilling all of his obligations in both the Employment
Agreement, as applicable, and this Agreement, and including his continued
compliance with certain restrictive covenants that survive his employment
termination and his cooperation with the Company Group in transitioning of his
duties.
D.Effective February 8, 2019, the Executive shall resign from the Board and as
Chief Executive Officer of the Company and shall cease to be a member of the
Board and an executive officer of the Company.
E.The Executive and the Company anticipate the smooth transition of the
Executive’s functions as reasonably directed by the Board.
F.In connection with the foregoing, the Executive and the Company desire to
enter into a mutually satisfactory arrangement concerning, among other things,
the terms of the Executive’s separation from service with the Company and the
terms of the Executive’s post employment cooperation service, and other matters
related thereto.
G.This Agreement contains a general release of claims as of the Termination
Date, which is required for the Executive to receive any of the payments and
benefits set forth herein.
H.Capitalized terms that are used, but not defined, herein shall have the
meanings given to them in the Employment Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
Section 1.Employment Status; Continuing Obligations.
(a)General.
(i)Date of Termination. The Executive hereby acknowledges and agrees that his
separation from service from the Company and from any other position he holds as
an officer, director, committee member, or other service provider of the Company
and its subsidiaries will become effective as of the close of business on
February 8, 2019 (the “Termination Date”), and such termination shall be treated
as a termination of the Executive’s employment without Cause under Section 7 of
the Employment Agreement and all equity incentive awards and for all other
purposes; provided, that such separation from service may




--------------------------------------------------------------------------------





occur earlier upon the Executive’s death, a termination due to his Disability, a
mutual agreement to terminate his employment, the Executive’s voluntary
resignation without Good Reason or for Good Reason, or a termination by the
Company for Cause (in any case, an “Early Termination”).
(ii)Status with the Company Post-Termination. The Executive shall not represent
himself after the Termination Date as being an employee, officer, director,
agent, or representative of the Company or any of its subsidiaries for any
purpose. The Termination Date shall be the termination date of the Executive’s
employment for purposes of participation in and coverage under all benefit plans
and programs sponsored by or through the Company, except as otherwise provided
herein.
(iii)Terms of Continued Employment Following the Effective Date. The terms and
conditions of the Employment Agreement shall govern the Executive’s continued
employment with the Company from and after the Effective Date (as defined
above).
(b)Pre-Termination Date Compensation and Benefits.
(i)Base Salary and Benefits. From the Effective Date and continuing through the
Termination Date, the Executive will continue to receive his current Annual Base
Salary (at the rate of two million dollars ($2,000,000) per annum), to be
eligible to participate in the health insurance and other benefit plans of the
Company in which he is currently eligible to participate, and to receive the
perquisites and other personal benefits currently provided to him, subject in
all cases to the discretion of the Company to amend or terminate any or all of
such plans or arrangements at any time and from time to time in accordance with
the terms thereof.
(ii)Other Compensation. In addition, the Executive shall be entitled to receive
the following compensation, subject to his continued employment with the Company
through the earlier of the Termination Date and the applicable payment date:
(A)The Executive shall be entitled to an Annual Bonus for the fiscal year of the
Company ending December 31, 2018. Such Annual Bonus will be determined by the
Company consistent with past practice based solely on the actual level of
achievement of the applicable performance goals for such year and will be
payable if and when annual bonuses for such year are paid to other senior
executives of the Company.
(B)The Executive will continue vesting in all equity compensation previously
granted to him through the Termination Date in accordance with the vesting
schedule and other terms and conditions set forth in the award agreement
governing such equity compensation.
(c)Restrictive Covenants. The Executive hereby acknowledges and agrees to comply
with the covenants set forth in Sections 12, 13 and 14 of the Employment
Agreement, which shall continue to apply to him in accordance with their terms
and shall survive any termination of employment. Notwithstanding anything to the
contrary herein or otherwise, nothing shall prohibit Executive from soliciting
and hiring his administrative assistant and security person. Sections 12, 13,
and 14 of the Employment Agreement are incorporated herein by reference and made
a part hereof.
(d)Post-Employment Cooperation. The Executive hereby acknowledges and agrees to
comply with his post-employment covenants to cooperate with the Company and to
assist the Company and its affiliates with certain matters relating to the
Executive’s employment with the Company as set forth in Section 16 of the
Employment Agreement, which covenants are incorporated herein by reference and
made a part hereof. In addition, the Executive shall consult with the Board and
any designated delegate on any matters requested by the Board for a six month
period (the “Consulting Period”) following the Termination Date. During the
Consulting Period the Company shall pay executive eighty-three thousand three
hundred and thirty three dollars ($83,333) per month, in advance, provided,
that, either party may terminate the Consulting Period upon 30 days’ notice. In
the event, either party exercises its right to terminate the Consulting Period
the monthly payments shall cease as of the last day of the 30 day notice period.


-2-

--------------------------------------------------------------------------------





(e)Personal Effects. The Executive will be permitted to remove his personal
effects from the Company’s premises. The Executive will further be permitted to
retain a copy of his contact lists and personal emails maintained in any
physical form or on any Company computer or server, provided, however, that (a)
copies will be identified and provided to the Executive in accordance with the
Company’s historic process in similar circumstances and (b) the Executive will,
subject to the immediately following sentence, not produce such emails without
the consent of the Company. Nothing herein shall prevent the Executive from
producing any emails or contact lists (a) when required by law, subpoena, or
court order, (b) in the course of any legal, arbitral, or regulatory proceeding,
(c) to any governmental authority, regulatory agency or self-regulatory
organization or (d) in connection with any investigation by the Company. The
Executive agrees to retain any emails or contact lists in his possession that
may be relevant to any pending or probable litigation, subject to contrary
instructions from the Company.
(f)The Company hereby acknowledges and agrees to comply with Sections 6.3, 18
and 20 of the Employment Agreement, which shall continue to apply in accordance
with their terms and shall survive any termination of the Executive’s
employment. Sections 6.3, 18, and 20 of the Employment Agreement are
incorporated herein by reference and made a part hereof.
Section 2.Payments and Benefits Upon Termination of Employment.
(a)Accrued Benefits. Notwithstanding anything herein to the contrary, the
Executive shall receive the following accrued benefits, unless otherwise noted
below, as soon as reasonably practicable following the Termination Date: (i) any
Annual Base Salary earned for periods worked, but unpaid, through the
Termination Date, payable on the next regular payroll date of the Company
following the Termination Date (or such earlier date if required by applicable
law), (ii) reimbursement for all unreimbursed business expenses properly
incurred by the Executive in accordance with Company policy prior to the
Termination Date and timely submitted for reimbursement in accordance with the
Company’s business expense reimbursement policy, and (iii) all benefits accrued
and vested up to the Termination Date under all other employee benefit plans of
the Company in which the Executive participates (except for any plan that
provides for severance, separation pay, or termination benefits) in accordance
with the terms of such plans (collectively, the “Accrued Benefits”). The
Executive agrees that, pursuant to the Company’s vacation policy, executives do
not accrue days or carry a balance of unused vacation time. Accordingly, as of
the Termination Date, the Executive shall have no accrued and unused vacation
days or other paid time off, and Accrued Benefits shall not include any payment
therefor.
(b)Separation Payments and Benefits. In consideration for this Agreement and
executing the Release and Waiver of Claims attached hereto as Exhibit A (the
“Release”), the Company will pay or provide the Executive the following
separation payments and benefits (collectively, the “Severance Benefits”):
(i)Cash Severance. The Executive will receive a cash severance benefit equal to
the sum of (x) two (2) times Executive’s Annual Base Salary and (y) Executive’s
Target Bonus amount, which cash severance benefit will be paid in substantially
equal installments in accordance with the Company’s regular payroll practices
during the twenty-four (24) month period commencing on the Termination Date
(the “Severance Period”). The gross, pre-tax amount of the cash severance
described in this paragraph (i) equals $8,000,000.
(ii)Prorated Bonus Upon Termination. If the Executive terminates on the
Termination Date or pursuant to an Early Termination in 2019, the Executive will
be entitled to receive a Prorated Bonus for the 2019 fiscal year based on actual
full year performance, pro-rated to reflect service through the Termination
Date, and paid when bonuses are payable generally to active employees, but no
later than March 15 of the year following the year in which such bonus becomes
payable.
(iii)Continued Health, Disability and Life Insurance Subsidy. Subject to the
Executive’s timely election and continuation of coverage under the Company’s
health insurance benefit plans pursuant to the statutory scheme commonly known
as “COBRA,” the Executive will receive a monthly cash payment during the
Severance Period equal to monthly cost to Executive of COBRA continuation
coverage. In addition, during the Severance Period the Executive will receive a
monthly payment equal to the cost that


-3-

--------------------------------------------------------------------------------





the Company would have paid to provide life insurance and disability insurance
to Executive if he were an active employee.
(iv)Equity Compensation. Executives unvested equity awards shall be treated as
set forth on Exhibit B.
(v)Legal Fees. The Company will reimburse the Executive for the documented legal
fees incurred by him in connection with the negotiation, drafting, and execution
of this Agreement (including exhibits), which reimbursement shall not exceed
seventy-five thousand dollars ($75,000).
(c)Payment Schedule. Any Severance Benefits that would otherwise become due,
pursuant to the payment schedule described above, prior to the Release Effective
Date (as defined in the Release) shall be held back by the Company and paid or
provided to the Executive, without interest, as soon as practicable following,
and subject to the occurrence of, the Release Effective Date.
(d)No Further Payments or Benefits. The Executive hereby acknowledges and agrees
that the payments provided pursuant to this Agreement are in full discharge of
any and all liabilities and obligations of the Company to him, monetarily or
with respect to employee benefits or otherwise, including, but not limited to,
any and all obligations arising under any written or oral employment agreement,
policy, plan, or procedure of the Company or any actual or purported
understanding or arrangement between the Executive and the Company (or anyone
purporting to act on the Company’s behalf).
(e)Early Termination. If the Executive is terminated earlier than the
Termination Date, then such termination of employment shall be governed by the
Employment Agreement, and the Executive shall be entitled to the payments and
benefits applicable thereunder, and the Executive’s rights with respect to the
equity awards then held by him that remain unvested as of the such date shall be
governed exclusively by the applicable award agreement and the corresponding
Company’s Equity Plan (and not this Agreement). For the avoidance of doubt, upon
an Early Termination by the Company without Cause or due to an mutual agreement
to terminate Executive’s employment, the Executive shall remain entitled to
receive the Severance Benefits. For purposes of this Agreement, “Cause” shall
have the meaning set forth in Section 11.1 of the Employment Agreement.
Section 3.Non-Admission.
Nothing contained in this Agreement will be deemed or construed as an admission
of wrongdoing or liability on the part of the Executive or the Company.
Section 4.No Re-Employment.
The Executive hereby agrees to waive any and all claims to re-employment with
the Company. The Executive affirmatively agrees not to seek further employment
with the Company.
Section 5.Withholding; Taxes.
The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local, and foreign withholding and other taxes and
charges that the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.
Section 6.Code Section 409A.
The payments and benefits provided under this Agreement are intended to be
exempt from or otherwise comply with the requirements of Section 409A of the
Internal Revenue Code of 1986 (the “Code”), and this Agreement shall be
interpreted in accordance with such intent and, accordingly, the parties hereto
agree that the payments and benefits


-4-

--------------------------------------------------------------------------------





set forth herein comply with or are exempt from the requirements of Section 409A
of the Code and agree not to take any position, and to cause their respective
agents, accountants, affiliates, successors and assigns not to take any
position, inconsistent with such interpretation for any reporting purposes
whether internal or external. Each payment under this Agreement will be treated
as a separate payment for purposes of Section 409A of the Code. Payment of
certain benefits under this Agreement is subject to Executive’s execution of the
Release within 21 days after the termination of Executive’s employment.
Notwithstanding the foregoing, if such 21-day period ends in a calendar year
after the calendar year in which Executive’s employment terminates, then, but
only to the extent required by Section 409A of the Code to avoid taxes and/or
interest thereunder on any payments or benefits, any payments and benefits set
forth above that would have been made during the calendar year in which
Executive’s employment terminates instead shall be withheld and paid on the
first business day in the calendar year after the calendar year in which
Executive’s employment terminates, with all remaining payments to be made as if
no such delay had occurred. If at the time of Executive’s separation from
service, (A) Executive is a specified employee (within the meaning of Section
409A of the Code), and (B) if an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A of the Code) the payment of
which is required to be delayed pursuant to the six-month delay rule set forth
in Section 409A of the Code in order to avoid additional taxes or interest under
Section 409A of the Code, then the Company will not pay such amount on the
otherwise scheduled payment date but will instead pay it in a lump sum on the
first business day after such six-month period (or, if earlier, upon Executive’s
death).
Section 7.No Mitigation.
Notwithstanding anything contained in the Employment Agreement or otherwise to
the contrary, the Executive shall not be required, as a condition to receiving
any payments or benefits under this Agreement or otherwise, to seek or obtain
any other employment after any termination of his employment or to take any
steps to reduce the amount of any payment or benefit described in this Agreement
or otherwise. Further, the amount of any payment or benefit provided in this
Agreement or otherwise shall not be reduced by any compensation earned by
Executive as the result of any employment by another employer.
Section 8.Clawback Policy.
Notwithstanding anything to the contrary, (i) any changes to Section 8.14 of the
Company’s 2017 Performance Incentive Plan, the Company’s 2012 Performance
Incentive Plan and Ceasars Acquisition Company’s 2014 Performance Incentive Plan
(collectively, the “PIPs”) adverse to the Executive after the Termination Date
will not apply to the Executive, (ii) any clawback policies entered into or
adopted by the Company or any subsidiary after the Termination Date shall not
apply to the Executive, (iii) Section 8.14(b) of the PIPs shall not be
applicable to the Executive after the Termination Date, and (iv) the Company’s
stock ownership guidelines will cease to apply to the Executive on the date the
Release becomes non-revocable.
Section 9.Assignment and Successors.
The Company may assign its rights and obligations under this Agreement to any
entity, including any successor to all or substantially all the assets of the
Company, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
Affiliates. The Executive may not assign his rights or obligations under this
Agreement to any individual or entity. This Agreement shall be binding upon and
inure to the benefit of the Company and the Executive and their respective
successors, assigns, personnel, legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. In
the event of the Executive’s death following a termination of his employment,
all unpaid amounts otherwise due the Executive shall be paid to his estate.
Section 10.Enforcement.
If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable, this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
were never a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or


-5-

--------------------------------------------------------------------------------





unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid, or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.
Section 11.Construction.
This Agreement shall be deemed drafted equally by both of the parties hereto.
Its language shall be construed as a whole and according to its fair meaning.
Any presumption or principle that the language is to be construed against any
party shall not apply. The headings in this Agreement are only for convenience
and are not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections, or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular, and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; and (e) “herein,” “hereof,” “hereunder,” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section, or subsection.
Section 12.Notices.
Any notice, request, claim, demand, document, and other communication hereunder
to any party hereto shall be effective upon receipt (or refusal of receipt) and
shall be in writing and delivered personally or sent by nationally recognized
overnight courier, or certified or registered mail, postage prepaid, to the
following address (or at any other address as any party hereto shall have
specified by notice in writing to the other party hereto):
(a)If to the Company:
Caesars Entertainment Corporation
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attention: General Counsel


and a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Fax: (212) 757-3990
Attention: Andrew L. Gaines


(b)If to the Executive, at his most recent address on the payroll records of the
Company.
and a copy to:
Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York, New York 10036
Fax: (212) 698-3599
Attention: Stephen W. Skonieczny




-6-

--------------------------------------------------------------------------------





Section 13.Entire Agreement.
This Agreement constitutes the entire understanding and agreement between the
Executive and the Company regarding the subject matter hereof. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the Executive and the Company relating to
the subject matter of this Agreement.
Section 14.Amendments; Waivers.
This Agreement may not be modified, amended, or terminated except by an
instrument in writing signed by the Executive and a duly authorized officer of
Company (other than the Executive) that expressly identifies the amended
provision of this Agreement. By an instrument in writing similarly executed and
similarly identifying the waived compliance, the Executive or a duly authorized
officer of the Company may waive compliance by the other party or parties with
any provision of this Agreement that such other party was or is obligated to
comply with or perform; provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.
Section 15.Governing Law.
This Agreement shall be governed, construed, interpreted, and enforced in
accordance with the substantive laws of the State of Nevada, without reference
to the principles of conflicts of law of Nevada, and where applicable, the laws
of the United States.
Section 16.Dispute Resolution. Sections 26 and 27 of the Employment Agreement,
which is incorporated herein by reference and made a part hereof, shall apply to
any dispute arising under this Agreement.
Section 17.Counterparts.
The Agreement may be executed by the parties hereto as separate counterparts and
such counterparts shall be deemed to be one and the same instrument. Each party
hereto confirms that any facsimile copy or .pdf of such party’s executed
counterpart of the Agreement (or its signature page thereof) shall be deemed to
be an executed original thereof.
* * *
[Signatures to appear on following page]


-7-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.
CAESARS ENTERTAINMENT CORPORATION










/s/ Monica S. Digilio            
By: Monica S. Digilio
Its: EVP, Chief Human Resources Officer




EMPLOYEE










/s/ Mark Frissora            
MARK FRISSORA


Dated: November 1, 2018        




[Signature page to Frissora Transition and Release Agreement]

--------------------------------------------------------------------------------






Exhibit A


RELEASE AND WAIVER OF CLAIMS (“Release”)


Section 1.Release and Waiver of Claims.
(a)Definition. As used in this Release, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses, and
liabilities, of whatsoever kind or nature, in law, in equity, or otherwise.
(b)Release. For and in consideration of the Severance Benefits described in
Section 2 above, and other good and valuable consideration, the Executive, for
and on behalf of himself and his heirs, administrators, executors, and assigns,
effective the date hereof, does fully and forever release, remise, and discharge
the Company and its successors and assigns, together with their respective
officers, directors, partners, shareholders, employees, agents, subsidiaries,
and affiliates (collectively, the “Releasees”), from any and all claims
whatsoever up to the date hereof that the Executive had, may have had, or now
has against the Releasees, whether known or unknown, for or by reason of any
matter, cause, or thing whatsoever, whether for tort, breach of express or
implied employment contract, intentional infliction of emotional distress,
wrongful termination, unjust dismissal, defamation, libel, or slander, or under
any federal, state, or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation, and
any claim for money, damages, attorneys’ fees, costs, and injunctive or other
relief. This release of claims includes, but is not limited to, all claims
arising under Title VII of the Civil Rights Act, the Rehabilitation Act, the
Americans with Disabilities Act, the Age Discrimination in Employment Act
(the “ADEA”), the Civil Rights Act of 1991, the Family Medical Leave Act
(“FMLA”), the Equal Pay Act, the Labor Management Relations Act, the Sarbanes
Oxley Act, the Health Insurance Portability and Accountability Act, the
Occupational Safety and Health Act (“OSHA”), the Employee Retirement Income
Security Act, the Fair Labor Standards Act (“FLSA”), the Americans with
Disabilities Act (“ADA”), The Consolidated Omnibus Budget Reconciliation Act of
1986 (“COBRA”), or any other health and/or safety laws, statutes, or
regulations, the Uniformed Services Employment and Reemployment Right Act
(“USERRA”),the Employee Retirement Income Security Act of 1974 (“ERISA”), the
Immigration Reform and Control Act of 1986, or the Internal Revenue Code of
1986, as amended, the Worker Adjustment and Retraining Notification Act; the
Sarbanes-Oxley Act of 2002, including whistleblowing claims; the Nevada Wage and
Hour Laws, the Nevada Fair Employment Practices Act, and any and all other
foreign, federal, state, or local laws, common law, or case law, including but
not limited to all statutes, regulations, common law, and other laws in place in
Clark County, Nevada.
(c)No Claims. The Executive acknowledges and agrees that as of the date he
executes this Release, he has no knowledge of any facts or circumstances that
give rise or could give rise to any claims under any of the laws listed in the
preceding paragraph, and that except as provided in Section 2(a) and (b) of the
Separation Agreement and for vested equity awards (including options), the
Company owes him no other wages, commissions, bonuses, vacation pay, or other
compensation or payments of any nature.
(d)Preservation of Rights. Notwithstanding the foregoing, nothing in this
Release shall be a waiver of (i) the Executive’s rights with respect to payment
of amounts under the Separation Agreement or the Employment Agreement,
(ii) claims for indemnity or contribution pursuant to his existing rights of
indemnification or under directors and officers liability insurance from the
Company against third-party claims as set forth in Sections 6.3 and 20 of the
Employment Agreement or otherwise, (iii) the Executive’s rights under Section 18
of the Employment Agreement, (iv) the Executive’s rights under the Company’s
2017 Performance Incentive Plan and awards granted thereunder, Ceasars
Acquisition Company 2014 Performance Incentive Plan and the awards granted
thereunder, and the Company’s 2012 Performance Incentive Plan, as amended, and
awards granted thereunder and any vested rights under any qualified or
nonqualified retirement or deferred compensation plan, and (v) any claims that
cannot be waived by law, including, without limitation, the right to bring an
administrative charge with, or to participate in an investigation conducted by,
or to participate in a proceeding involving, the Equal Employment Opportunity
Commission or other comparable state or local administrative agency.


A-1

--------------------------------------------------------------------------------





(e)Acknowledgement of Full and Final Release. The Executive acknowledges and
agrees that by virtue of the foregoing, he has waived any relief available to
him (including, without limitation, monetary damages, equitable relief, and
reinstatement) under any of the claims or causes of action waived in this
Release. The Executive agrees, therefore, that he will not accept any award or
settlement from any source or proceeding (including, but not limited to, any
proceeding brought by any other person or by any government agency) with respect
to any claim or right waived in this Release. The Executive agrees further that
this Release may be pleaded as a full defense to any action, suit, arbitration,
or other proceeding covered by the terms hereof that is or may be initiated,
prosecuted, or maintained by the Executive or his descendants, dependents,
heirs, executors, administrators, or permitted assigns.
(f)ADEA Release. By executing this Release, the Executive understands that he is
explicitly releasing all claims relating to his employment and its termination
under the ADEA, a United States federal statute that, among other things,
prohibits discrimination on the basis of age in employment and employee benefit
plans.
(g)Rights to Indemnification. Notwithstanding anything to the contrary herein,
following the Termination Date, the Executive shall continue to enjoy rights of
indemnification from the Company against third-party claims consistent with the
indemnification protections available from time to time to active officers and
directors of the Company as if he continued to be an active officer of the
Company, and as set forth in Sections 6.3 and 20 of the Employment Agreement.
For the avoidance of doubt and without limiting any other exclusions from such
policy, such rights to indemnification shall not protect the Executive against
damages or losses incurred by him in connection with any claims arising from his
acts of gross negligence, willful misconduct, fraud, or concealment.
Section 2.Opportunity for Review and Acceptance.
The Executive shall have twenty-one (21) days following the Termination Date
(the “Review Period”) to review and consider the terms and conditions of this
Release, including the general release and waiver of claims set forth herein. To
accept the terms of this Release, the Executive must execute and date this
Release where indicated below and return the executed copy of this Release to
the Company prior to the expiration of the Review Period in accordance with the
notice provisions set forth in Section 12 of the Separation Agreement. This
Release will not become effective or enforceable for a period of seven (7)
calendar days following the date of its execution and delivery to the Company
(the “Revocation Period”), during which time the Executive may further review
and consider this Release and revoke his acceptance of this Release by notifying
the Company in writing. To be effective, such revocation must be received no
later than 5:00 p.m., Central Daylight Time, on the last day of the Revocation
Period. Provided that this Release is timely executed and the Executive has not
timely revoked it, the eighth (8th) day following the date on which this Release
is executed and delivered to the Company shall be its effective date
(the “Release Effective Date”). In the event of the Executive’s failure to
timely execute and deliver this Release or his subsequent revocation of this
Agreement during the Revocation Period, the Executive shall not be entitled to
any payments or benefits under the Separation Agreement that are conditioned
upon the execution of a release of claims.
Section 3.Knowing and Voluntary Waiver.
The Executive expressly acknowledges and agrees that he-
(a)Is able to read the language, and understand the meaning and effect, of this
Release;
(b)Has no physical or mental impairment of any kind that has interfered with his
ability to read and understand the meaning of this Release or its terms, and
that he is not acting under the influence of any medication, drug, or chemical
of any type in entering into this Release;
(c)Is agreeing to the terms of the release and waiver of claims contained in
this Release because the Company has agreed to provide him with the severance
payments and benefits provided by the Separation Agreement, which the Company
has agreed to provide because of his agreement to accept it in full settlement
of all possible claims that he might have or ever have had that are released
hereunder;


A-2

--------------------------------------------------------------------------------





(d)Acknowledges that, but for his execution of this Release, he would not be
entitled to the severance payments and benefits provided by the Separation
Agreement;
(e)Understands that, by entering into this Release, he does not waive rights or
claims under ADEA that may arise after the date on which he executes this
Release;
(f)Had or could have had the entire Review Period in which to review and
consider this Release, and that if he executes this Release prior to the end of
the Review Period, he has voluntarily and knowingly waived the remainder of the
Review Period;
(g)Has or had the entire Revocation Period in which to revoke his execution of
this Release, and that if he does not revoke such execution prior to the Release
Effective Date, he has knowingly and voluntarily agreed to this Release’s
becoming effective;
(h)Was advised to consult with his attorney regarding the terms and effect of
this Release; and
(i)Has signed this Release knowingly and voluntarily.
Section 4.No Suit.
The Executive represents and warrants that he has not previously filed, and to
the maximum extent permitted by law agrees that he will not file, a complaint,
charge, or lawsuit against any of the Releasees regarding any of the claims
released herein. If, notwithstanding this representation and warranty, the
Executive has filed or files such a complaint, charge, or lawsuit, the Executive
agrees that he shall cause such complaint, charge, or lawsuit to be dismissed
with prejudice and shall pay any and all costs required in obtaining dismissal
of such complaint, charge, or lawsuit, including, without limitation, the
attorneys’ fees of any of the Releasees against whom the Executive has filed
such a complaint, charge, or lawsuit.
Section 5.Non-Admission.
Nothing contained in this Release will be deemed or construed as an admission of
wrongdoing or liability on the part of the Executive or the Company.
Section 6.No Re-Employment.
The Executive hereby agrees to waive any and all claims to re-employment with
the Company. The Executive affirmatively agrees not to seek further employment
with the Company.
Section 7.Governing Law; Dispute Resolution.
Section 15 and Section 16 of the Separation Agreement are incorporated into this
Release, mutatis mutandis.
* * *
IN WITNESS WHEREOF, the Executive has executed and delivered this Release as of
the date written below.
EXECUTIVE


                        
________________________        
Mark Frissora


Dated:___________________


A-3

--------------------------------------------------------------------------------





EXHIBIT B


EQUITY SEVERANCE
Executive is entitled to all payments and benefits pursuant to a termination of
his employment without Cause under the Employment Agreement and all other
applicable outstanding equity incentive awards including, without limitation,
the following:
1.Effective on the Termination Date to the extent not already vested, the
following time based equity awards shall vest:
(a)RSUs.
(i)50,000 RSUs reflecting the unvested portion of 200,000 RSUs granted on
February 5, 2015, settled as soon as practicable following the Termination Date.
(ii)136,364 RSUs reflecting the unvested portion of 409,091 RSUs granted on
March 23, 2016, settled as soon as practicable following the Termination Date.
(iii)147,862 RSUs reflecting the unvested portion of the converted pre-merger
CAC award, settled as soon as practicable following the Termination Date.
(iv)966,798 RSUs reflecting the unvested portion of the 1,289,063 RSUs granted
on October 6, 2017, settled as soon as practicable following the Termination
Date.
(v)324,075 RSUs reflecting the unvested portion of the 324,075 RSUs granted on
April 2, 2018, settled as soon as practicable following the Termination Date.
(b)Options. 100,000 options with an exercise price of $9.45 reflecting the
unvested portion of 400,000 options granted February 5, 2015.
(c)Cash Award.
(i)$330,000 award granted on March 23, 2016, payable as soon as practicable
following the Termination Date.
(ii)$4,000,000 award granted on March 10, 2017, payable as soon as practicable
following the Termination Date.
2.Effective on the Termination Date the following performance based equity
awards will be treated as follows:
(a)RSUs. The 2018, 2019 and 2020 performance tranches of the April 2, 2018
Performance Based RSU grant shall remain outstanding subject to a determination
of the achievement of the applicable EBITDA targets for the respective year,
with the Executive being considered as remaining employed with the Company
throughout the period ending on the vesting date applicable to the 2020
performance period, and shall be settled in accordance with the terms of the
award agreement.
(b)Options.
(i)200,000 Stock Price Performance Options with an exercise price of $9.45
(performance condition $15.00) granted on February 5, 2015 shall remain
outstanding for the remainder of the option term (until February 5, 2025)
subject to achievement of the performance


A-4

--------------------------------------------------------------------------------





requirement as set forth therein and otherwise pursuant to the terms of such
award, provided that the option shall remain exercisable for 2 years after
achievement of the performance condition, but not beyond the expiration of the
remaining term of the option.
(ii)150,000 EBITDA Performance Options with an exercise price of $9.45 shall
remain outstanding subject to satisfaction of the 2018 performance condition as
set forth in the award and otherwise pursuant to the terms of such award,
provided that the option shall remain exercisable for 2 years after achievement
of the performance condition, but not beyond the expiration of the remaining
term of the option.
3.All options that vest on, prior to, or following the Termination Date shall
remain outstanding and, except as otherwise set forth in 2(b)(i) and (ii) of
this Exhibit B, be exercisable for the lesser of 2 years from the Termination
Date (or the remaining term of the option).




A-5